Title: John Adams to Abigail Adams, 29 June 1769
From: Adams, John
To: Adams, Abigail


     
      My dearest
      Falmouth 29 June 1769, I know not wt. day but it is Thurdsday morning the first Week
     
     I embrace with Joy, this Opportunity of writing you. Mr. Langdon, who is to be the Bearer, was so good as to call this Morning, to know if I had any Letters to send. You’l therefore of Course, treat him civilly and give him Thanks. We are now but beginning the Business of Falmouth Court. The Weather has been for three days, so hot, as to render the Business of the Court very irksome, indeed, but we are in hopes it will now be cooler. How long I shall be obliged to stay here, I cant say. But you may depend I shall stay here no longer, than absolute Necessity requires. Nothing but the Hope of acquiring some little Matter for my dear Family, could carry me, thro these tedious Excursions.—How my Business at home may suffer I cant tell.—I hope to be in Boston before July Court. If I should not, you will see that my Actions are entered.—Give my Love to my little Babes. Cant you contrive to go to Braintree to kiss my little Suky, for me. Respects, Compliments and
      Love to all who deserve them, and believe me, unalterably yours,
     
      John Adams
     
     